Exhibit FIRST AMENDMENT TO SECURITY AGREEMENT AND 18% SECURED CONVERTIBLE NOTE This First Amendment to Security Agreement and 18% Secured Convertible Note (this “Agreement”), is made and entered into as of January , 2010, by and among Amber Ready, Inc., a Nevada corporation (the “Company”) and the investors set forth on the signature pages hereto (each, a “Purchaser” and collectively, the “Purchasers”). WHEREAS, the Company issued to the Purchasers an aggregate of $14,029,245.37 principal face amount of secured convertible notes (the “Notes”) pursuant to subscription agreements (each, a “Subscription
